Citation Nr: 0100696	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-32 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic laryngitis, claimed as a residual of exposure to 
mustard gas during service.

2.  Entitlement to service connection for chronic laryngitis, 
claimed as a residual of exposure to mustard gas during 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1940 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for chronic laryngitis, claimed as a residual of exposure to 
mustard gas during service. 


FINDINGS OF FACT

1.  The Board denied service connection for laryngitis as a 
residual of mustard gas exposure in October 1997; the Board 
denied the veteran's motion for reconsideration in June 1998. 

2.  The evidence received since the October 1997 Board 
decision is so significant, contributing to a more complete 
picture of the circumstances of the veteran's alleged 
disabilities, that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1997 decision of the Board denying service 
connection for laryngitis as a residual of mustard gas 
exposure is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2000).

2.  Evidence received since the October 1997 Board decision 
denying service connection is new and material, and the 
veteran's claim for service connection for laryngitis as a 
residual of exposure to mustard gas is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (2000).

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation [38 C.F.R. § 3.316], 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
. . .  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.

In this case, the Board denied service connection for chronic 
laryngitis, claimed as a residual of exposure to mustard gas 
during service in an October 1997 decision.  The Board 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).   

The matter under consideration in this case is whether 
chronic laryngitis was incurred as a result of exposure to 
mustard gas during the veteran's active military service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the October 1997 Board 
decision which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the October 1987 Board 
decision which was relevant to the veteran's claims for 
service connection was:  his service medical records, private 
medical records, VA medical records, mustard gas exposure 
statements from the service department, and statements from 
the veteran.  

In this case the evidence submitted since the October 1997 
Board decision includes:  numerous statements from other 
veterans supporting the claim and another letter from the 
service department with amplifying information.  The Board 
concludes that this evidence is new because it was not before 
the RO when it denied the claims in the February 1984 rating 
decision.  

This evidence is also material because it bears directly and 
substantially upon the specific matter under consideration, 
namely, whether the veteran had full-body exposure to mustard 
gas during his military service.  Specifically, the Board 
realizes that the nature of chemical warfare testing was 
secret, so that development of evidence regarding exposure 
during testing is often difficult.  As such, the lay 
statements obtained by the veteran can be important to his 
claim and should be considered in a decision of his claim on 
the merits.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that reconsideration of the October 1997 
Board decision was denied in June 1998.  At that time the new 
evidence submitted by the veteran was of record, and did not 
warrant reconsideration of the claim.  However, a subsequent 
decision by the Federal Circuit instructs that new and 
material evidence can be evidence that provides a more 
complete picture of the circumstances involving the claim 
even if the evidence is unlikely to alter the ultimate 
resolution of the claim.  Hodge v. West, 155 F.3d 1356, 1359 
(1998).  This is the nature of the evidence submitted by the 
veteran in the present case.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the October 1997 Board 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claims.  See 
Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (2000).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for chronic laryngitis, 
claimed as a residual of exposure to mustard gas during 
service, is reopened.  



REMAND

The case must be remanded for the RO to consider the 
veteran's claim for service connection for chronic 
laryngitis, claimed as a residual of exposure to mustard gas 
during service, on the merits.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

1.  The RO should adjudicate the veteran's 
claim for service connection for chronic 
laryngitis, claimed as a residual of 
exposure to mustard gas during service, on 
the merits.  The RO should consider all of 
the evidence of record.  The RO is also 
reminded that M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 provides guidance 
for adjudication of such claims.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



